DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 01/13/2022. 

Response to Amendment
Claims 2, 3, 10, 11, 16, 18, 20 and 23 have been cancelled. 
Claims 26-28 have been newly added. 
Claims 1, 4-9, 12-15, 17, 19, 21-22 and 24-28 have been examined. 
Claims 1, 8, 9, 12, 17 and 19 have been amended.
Applicant’s arguments with respect to claim 1 regarding the new limitation: “(C) at least one device in the first set communicating via the backend system with one or more devices in the second set, the communicating based 20on the second trust relationship”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation “The method of claim 1, wherein, for 25the communicating in (D)…” in lines 1-2.  However, there is no “the communicating in (D)” in claim 1. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 12, 13, 17, 19, 21, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180367535 to Liao et al (hereinafter Liao) and WO2016019488A1 to Zhou (hereinafter Zhou).
Examiner’s Note: The examiner used an English translation of WO2016019488A1. The English translation is attached to end of the original document.
As per claim 1, Liao teaches:
A computer-implemented method operable in a communication framework in which each of a plurality of users has one or more devices associated therewith, and in which users use at least some of their devices to communicate via a backend system (Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal), the method 5comprising: 
(A) forming a first trust relationship between a first trusted device in a first set and a second trusted device in a second set, wherein the first set comprises a first set of a first one or more trusted 10devices associated with a first user of the plurality of users, and wherein the second set comprises a second set of a second one or more trusted devices associated with a second user of the plurality of users (Liao: [0039]: S101: A mobile switching center (MSC) receives a call request of a first terminal for calling a second terminal. S103: If the mobile switching center determines that an identifier of a user of the first terminal is not in a whitelist of a user of the second terminal, the mobile switching center requests and obtains identity information of the user of the first terminal. [0041] According to the method used in this embodiment of the present disclosure, a user of the first terminal corresponds to a calling party user, and a user of the second terminal corresponds to a called party user. [0042]: S1031: The mobile switching center sends a request for obtaining the identity information of the user of the first terminal to the first terminal. S1032: Receive the identity information sent by the first terminal. [0043]: if authentication on the obtained identity information of the user of the first terminal succeeds, the method further includes the following steps. S1051: The mobile switching center sends the identity information of the user of the first terminal to an authentication device for authentication. S1053: Receive an authentication message sent by the authentication device, where the authentication device is a device of the user of the second terminal. [0049]: if the received authentication message sent by the authentication device indicates that the authentication succeeds (forming a first trust relationship), establishing the call link between the first terminal and the second terminal); 
(B) based on (i) the first trust relationship, and (ii) the first set associated with the first user, and (iii) the second set associated with the second 1suser, forming a second trust relationship between at least one device in the first set and at least one device in the second set (Liao: [0014]: if the authentication on the obtained identity information of the user of the first terminal succeeds, adding the identifier of the user of the first terminal to the whitelist of the user of the second terminal (second trust relationship)); and 
then (C) at least one device in the first set communicating via the backend system with one or more devices in the second set, the communicating based 20on the second trust relationship (Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal), 
and 
wherein at least one set of one or more trusted devices associated with a particular user is maintained as a particular journal in the backend system (Liao: [0056] An embodiment of the present disclosure provides a mobile switching center apparatus for preventing nuisance call. As shown in FIG. 5, FIG. 5 is a structural diagram of an embodiment according to the present disclosure. [0065]: the apparatus further includes a whitelist management module, and if the authentication on the obtained identity information of the user of the first terminal succeeds, the whitelist management module is configured to add the identifier of the user of the first terminal to the whitelist of the user of the second terminal), 
5and 
wherein the second set of the second one or more trusted devices associated with the second user is maintained as a second journal in the backend system (Liao: [0056] An embodiment of the present disclosure provides a mobile switching center apparatus for preventing nuisance call. As shown in FIG. 5, FIG. 5 is a structural diagram of an embodiment according to the present disclosure. [0065]: the apparatus further includes a whitelist management module, and if the authentication on the obtained identity information of the user of the first terminal succeeds, the whitelist management module is configured to add the identifier of the user of the first terminal to the whitelist of the user of the second terminal), and 
wherein, for the communicating in (C), the at least one device in the first set uses the second journal (Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal).
Liao does not explicitly teach: whereinResponse to Non-Final ActionDocket 4021-0414-USApplication No. 16/979,838Page 3 of 18 at least one of the first user and the second user has more than one device. Also, Liao teaches storing a whitelist for a called party ([0041]), but Liao does not explicitly teach: wherein the first set of the first one or more trusted devices associated with the first user is maintained as a first journal in the backend system. However, Zhou teaches:
whereinResponse to Non-Final ActionDocket 4021-0414-USApplication No. 16/979,838Page 3 of 18 at least one of the first user and the second user has more than one device (Zhou: [0137]: 3 Step 150: When the whitelist of the first user equipment includes the user information of the second user equipment, forward the communication message of the second user equipment to the first user equipment. [0142]: For example, when the second user wants to add his contact information (user information of the third user equipment) to the whitelist of the first user equipment through the second user equipment, the following steps may be performed, i.e., the second user is associated with second user equipment and third user equipment);
wherein the first set of the first one or more trusted devices associated with the first user is maintained as a first journal in the backend system (Zhou: [0118]: Step 120: Acquire a whitelist of the first user equipment; the whitelist includes n-degree contact information of the first user equipment, where n is a positive integer; Optionally, the storage of the whitelist of the first user equipment can be divided into Two ways. [0119]: First, the whitelist is stored on the server. [0123]: Step 130: Query whether the user information of the second user equipment is included in the whitelist of the first user equipment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zhou in the invention of Liao to include the above limitations. The motivation to do so would be to  effectively filter communication messages of strangers (Zhou: [0095]).

As per claim 4, Liao in view of Zhou teaches:
The method of claim 1, wherein, in (B), the second trust relationship is formed between each device in the first set and each device in the second set (Liao: [0049]: before step S107 of establishing, by the mobile switching center, a call link between the first terminal and the second terminal if authentication on the obtained identity information of the user of the first terminal succeeds, the method further includes the following steps. S1051: The mobile switching center sends the identity information of the user of the first terminal to an authentication device for authentication. S1053: Receive an authentication message sent by the authentication device, where the authentication device is a device of the user of the second terminal. [0055]: the method further includes the following step. S108: If the authentication on the obtained identity information of the user of the first terminal succeeds, add the identifier of the user of the first terminal to the whitelist of the user of the second terminal).

As per claim 12, Liao in view of Zhou teaches:
The method of claim 1, wherein each particular set of one or more trusted devices associated with the particular user is maintained as the particular journal in the backend system (Liao: [0056] An embodiment of the present disclosure provides a mobile switching center apparatus for preventing nuisance call. As shown in FIG. 5, FIG. 5 is a structural diagram of an embodiment according to the present disclosure. [0065]: the apparatus further includes a whitelist management module, and if the authentication on the obtained identity information of the user of the first terminal succeeds, the whitelist management module is configured to add the identifier of the user of the first terminal to the whitelist of the user of the second terminal).

As per claim 13, Liao in view of Zhou teaches:
 The method of claim 12, wherein the particular journal associated with a particular user comprises a history of devices associated with the particular user (Zhou: [0119]: First, the whitelist is stored on the server. Whenever the first user equipment updates the whitelist, or periodically, the first user equipment uploads the updated whitelist to the server for storage).

As per claim 17, Liao in view of Zhou teaches:
(Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal. [0068]: a called terminal locally maintains a whitelist of a user. If an identifier of a user of a calling party is not in the whitelist of the called terminal, the called terminal requests identity information of the calling party from the core network).

As per claim 19, Liao in view of Zhou teaches:
The method of claim 1, wherein, for the communicating in (D), the at least one device in the second set uses information in the first journal to determine which devices of the second user to trust (Zhou: [0118]: Step 120: Acquire a whitelist of the first user equipment; the whitelist includes n-degree contact information of the first user equipment, where n is a positive integer; [0119]: First, the whitelist is stored on the server. [0123]: Step 130: Query whether the user information of the second user equipment is included in the whitelist of the first user equipment).

As per claim 21, Liao in view of Zhou teaches:
The method of claim 1, wherein the trusted devices are selected from: a computing device, a computer, a mobile phone, a cellular phone, a tablet computer, a (Liao: [0007]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that an MSC sets but call links between cellular phones. Zhou: [0241]: The first user equipment may be a mobile phone, a tablet computer equipped with client software for calling, a notebook computer, a desktop computer, and the like. [0253]: The second user equipment may be a mobile phone, a tablet computer equipped with client software for calling, a notebook computer, a desktop computer, and the like.).

As per claim 22, Liao in view of Zhou teaches:
An article of manufacture comprising a non-transient computer-readable medium having program instructions stored thereon, the program instructions, operable on a device and, when executed by a processor on the device, cause the processor to: perform the method of claim 1 (See claim 1).

As per claim 24, Liao in view of Zhou teaches:
 A device, including hardware including at least one processor and at least one memory, the device programmed to perform the method of claim 1 (See claim 1).

As per claim 25, Liao in view of Zhou teaches:
The device of claim 24, wherein the device is selected from: a computing device, a computer, a mobile phone, a cellular phone, a tablet computer, a desktop computer, a (Liao: [0007]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that an MSC sets but call links between cellular phones. Zhou: [0241]: The first user equipment may be a mobile phone, a tablet computer equipped with client software for calling, a notebook computer, a desktop computer, and the like. [0253]: The second user equipment may be a mobile phone, a tablet computer equipped with client software for calling, a notebook computer, a desktop computer, and the like.).

As per claim 26, Liao teaches:
A computer-implemented method operable in a communication framework in which each of a plurality of users has one or more devices associated therewith, and in which users use at least some of their devices to communicate via a backend system (Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal), the method comprising: 
(A) forming a first trust relationship between (x) a first trusted device in a first set consisting of a first one or more trusted devices associated with a first user of the plurality of users and (y) a second trusted device in a second set, consisting of a second one or more trusted devices associated with a second user of the plurality of users (Liao: [0039]: S101: A mobile switching center (MSC) receives a call request of a first terminal for calling a second terminal. S103: If the mobile switching center determines that an identifier of a user of the first terminal is not in a whitelist of a user of the second terminal, the mobile switching center requests and obtains identity information of the user of the first terminal. [0041] According to the method used in this embodiment of the present disclosure, a user of the first terminal corresponds to a calling party user, and a user of the second terminal corresponds to a called party user. [0042]: S1031: The mobile switching center sends a request for obtaining the identity information of the user of the first terminal to the first terminal. S1032: Receive the identity information sent by the first terminal. [0043]: if authentication on the obtained identity information of the user of the first terminal succeeds, the method further includes the following steps. S1051: The mobile switching center sends the identity information of the user of the first terminal to an authentication device for authentication. S1053: Receive an authentication message sent by the authentication device, where the authentication device is a device of the user of the second terminal. [0049]: if the received authentication message sent by the authentication device indicates that the authentication succeeds (forming a first trust relationship), establishing the call link between the first terminal and the second terminal); 
(B) based on (i) the first trust relationship, and (ii) the first set, and (iii) the second set, forming a second trust relationship between at least one device in the first set and at least one device in the second set (Liao: [0014]: if the authentication on the obtained identity information of the user of the first terminal succeeds, adding the identifier of the user of the first terminal to the whitelist of the user of the second terminal (second trust relationship)); and then 
(C) at least one device in the first set communicating via the backend system with one or more devices in the second set, the communicating based on the second trust relationship (Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal), 
information about the second set is maintained in a second journal in the backend system (Liao: [0056] An embodiment of the present disclosure provides a mobile switching center apparatus for preventing nuisance call. As shown in FIG. 5, FIG. 5 is a structural diagram of an embodiment according to the present disclosure. [0065]: the apparatus further includes a whitelist management module, and if the authentication on the obtained identity information of the user of the first terminal succeeds, the whitelist management module is configured to add the identifier of the user of the first terminal to the whitelist of the user of the second terminal).
Liao teaches storing a whitelist for a called party ([0041]), but Liao does not explicitly teach: wherein information about the first set is maintained in a first journal in the backend system. However, Zhou teaches:
wherein information about the first set is maintained in a first journal in the backend system (Zhou: [0118]: Step 120: Acquire a whitelist of the first user equipment; the whitelist includes n-degree contact information of the first user equipment, where n is a positive integer; Optionally, the storage of the whitelist of the first user equipment can be divided into Two ways. [0119]: First, the whitelist is stored on the server. [0123]: Step 130: Query whether the user information of the second user equipment is included in the whitelist of the first user equipment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zhou in the invention of Liao to include the above limitations. The motivation to do so would be to  effectively filter communication messages of strangers (Zhou: [0095]).

As per claim 27, Liao in view of Zhou teaches:
The method of claim 26, wherein at least one of the first user and the second user has more than one device (Zhou: [0137]: 3 Step 150: When the whitelist of the first user equipment includes the user information of the second user equipment, forward the communication message of the second user equipment to the first user equipment. [0142]: For example, when the second user wants to add his contact information (user information of the third user equipment) to the whitelist of the first user equipment through the second user equipment, the following steps may be performed, i.e., the second user is associated with second user equipment and third user equipment).

As per claim 28, Liao in view of Zhou teaches:
(Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Zhou as applied to claim 1 above, and further in view of prior art of record US 10003577 to Jakobi et al (hereinafter Jakobi).
As per claim 5, Liao in view of Zhou does not teach the limitations of claim 5. However, Jakobi teaches:
further comprising: (D) adding a new device to said first set (Jakobi: column 8, lines 54-67: Assume a user A having a first communication device CD1 and a second communication device CD2. Column 9, lines 1-38: As illustrated in FIG. 3, the second communication device CD2 has no private encoding data A and, thus, is not adapted for secure communication. For secure communication by means of the second communication device CD2 using the same private encoding data, user A is required to "replicate" the private encoding data from its localization at the first communication device CD1 to the second communication device CD2. Column 11, line 65- column 12, line 2: Upon receipt of secure access information at the first communication device CD1, the first communication device CD1 uses the secure access information to establish a secure communication link SCL with the second communication device CD2 on the communication connection CC. Column 16, lines 1-20: Using the verified secure communication link SPL, the first communication device CD1 transfers its local private encoding data to the second communication device CD2); and 
(E) said new device in said first set communicating with one or more devices in said second set, said communicating based on said second trust relationship (Jakobi: column 8, lines 54-67: Assume a user A having a first communication device CD1 and a second communication device CD2, and a user B having a communication device CD-B. Column 9, lines 1-38: As illustrated, the first communication device CD1 has such local private encoding data A and, thus, can securely communicate with the communication device CD-B of the user B. As illustrated in FIG. 3, the second communication device CD2 has no private encoding data A and, thus, is not adapted for secure communication. Column 16, lines 13-30: The local private encoding data now stored at the second communication device CD2 are now available at the second communication device CD2 for applications requiring the same. For example, the local private encoding data may be (automatically) used to implement an S/MIME configuration for an e-mail application of the second communication device CD2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Jakobi in the invention of Liao in view of Zhou to include the above limitations. The motivation to do 

As per claim 6, Liao in view of Zhou and Jakobi teaches:
The method of claim 5 wherein said adding in (D) comprises said new device forming a trust relationship with at least one device already in said first set (Jakobi: column 8, lines 54-67: Assume a user A having a first communication device CD1 and a second communication device CD2, and a user B having a communication device CD-B. Column 10, lines 10-42: In response to a user initiating a transfer of the private encoding data from the first communication device CD1 to the second communication device CD2, the latter generates secure access information. The secure access information is information for the first communication device CD1 how to establish a secure communication link SCL to the second communication device CD2. The secure access information is provided by the second communication device CD2 such that the secure access information can be securely "brought" to the first communication device CD1. To this end, a first secure communication path SCP1 is used. Column 11, line 65- column 12, line 2: Upon receipt of secure access information at the first communication device CD1, the first communication device CD1 uses the secure access information to establish a secure communication link SCL with the second communication device CD2 on the communication connection CC. column 16, lines 1-20: Using the verified secure communication link SPL, the first communication device CD1 transfers its local private encoding data to the second communication device CD2). 

As per claim 7, Liao in view of Zhou and Jakobi teaches:
The method of claim 5, further comprising, after adding said new device to said first set in (D): (G) at least one device in said second set communicating with one or more devices in said first set, said communicating based on said second trust relationship (Jakobi: Column 11, line 65- column 12, line 2: Upon receipt of secure access information at the first communication device CD1, the first communication device CD1 uses the secure access information to establish a secure communication link SCL with the second communication device CD2 on the communication connection CC. column 16, lines 1-20: Using the verified secure communication link SPL, the first communication device CD1 transfers its local private encoding data to the second communication device CD2. Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Zhou as applied to claim 1 above, and further in view of prior art of record US 20140165165 to Story, JR (hereinafter Story).
As per claim 8, Liao in view of Zhou does not teach the limitations of claim 8. However, Story teaches:
further comprising: (F) removing a particular device from said first set, wherein, in response to the removing, the particular device is removed from a trust relationship with said second set (Story: [0076] FIG. 8 is a pictorial diagram depicting an example user interface 800 (e.g., credential service administration interface 212) that may be presented on a client device, such as the first client device 108 and/or the second client device(s) 110 shown in FIG. 1. In the example shown, interface 800 includes functionality such as a device button 804 to allow a user to add or delete a device, network button 806 to allow a user to add or delete a network, and a save changes button to allow a user to save account level changes). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Story in the invention of Liao in view of Zhou to include the above limitations. The motivation to do so would be to manage authorized device-to-network pairings, manually enter network service access credentials, define restrictions on the use of a particular device and/or particular network service, and so forth (Story: [0015]).

As per claim 9, Liao in view of Zhou and Story teaches:
The method of claim 8, further comprising, after removing the particular device from said first set in (F), (G) at least one device in said second set communicating with one or more devices in said first set, said communicating based on said second trust relationship (Story: [0076]: FIG. 8 is a pictorial diagram depicting an example user interface 800 (e.g., credential service administration interface 212) that may be presented on a client device, such as the first client device 108 and/or the second client device(s) 110 shown in FIG. 1. In the example shown, interface 800 includes functionality such as a device button 804 to allow a user to add or delete a device, network button 806 to allow a user to add or delete a network, and a save changes button to allow a user to save account level changes. Liao: [0015]: receiving, by a mobile switching center (MSC), a call request of a first terminal for calling a second terminal; and if the mobile switching center determines that a user of the first terminal is in a whitelist of a user of the second terminal, establishing, by the mobile switching center, a call link between the first terminal and the second terminal).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Zhou as applied to claim 13 above, and further in view of prior art of record US 20130028252 to Booton et al (hereinafter Booton).
As per claim 14, Liao in view of Zhou does not teach the limitations of claim 14. However, Booton teaches:
wherein the history of devices associated with the particular user includes a list of (i) at least some devices added to the particular set associated with the particular user; and (ii) at least some devices removed from the particular set associated with the particular user (Booton: [0022]. [0057] If a user wishes to control from their computer terminal a phone that they have not used before, the user will need to call the IVR service using the new phone to prove their identity (i.e. a similar operation as for original registration, described above: providing via the new phone a new codeword obtained by the user via their web browser from registration server 12 with which the user has authenticated). On receipt of call, the IVR service automatically detects the CLI of the phone being used and, upon successful identification of the user (i.e. receipt of the correct codeword), alters the CLI field in the user's records in database 18 (primarily, server label record 25) to that of the new phone (adding new phone to controlled set). [0059] According to a further embodiment, CTI server 10 stores, in history record 30 of database 18, details of phones previously registered with it for computer-telephony control by the user and displays the history to the user on request. Preferably history record 30 stores in database 18 a history, typically indexed by CLI, of phones previously associated, by means of server label record 25, with the user. History record 30 comprises a list of CLIs of previously registered phones and a user identity field. The user is then able to select from the CLI list in the history record 30, a phone whose CLI is recorded against the user's identity that the user wishes to re-take control of. The selected CLI is then included in the server label record 25, replacing the CLI of the currently registered phone (removing a phone from controlled set). The client label held on user's computer terminal 2 and the value field (Value) of server label record 25 do not change). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Booton in the invention of Liao in view of Zhou to include the above limitations. The motivation to do so would be to provide an improved method of initiating computer-telephony actions by 

As per claim 15, Liao in view of Zhou and Booton teaches:
The method of claim 14, wherein the history of devices associated with the particular user includes a list of (i) all devices added to the particular set associated with the particular user; and (ii) all devices removed from the particular set associated with the particular user (Booton: [0022]. [0057] If a user wishes to control from their computer terminal a phone that they have not used before, the user will need to call the IVR service using the new phone to prove their identity (i.e. a similar operation as for original registration, described above: providing via the new phone a new codeword obtained by the user via their web browser from registration server 12 with which the user has authenticated). On receipt of call, the IVR service automatically detects the CLI of the phone being used and, upon successful identification of the user (i.e. receipt of the correct codeword), alters the CLI field in the user's records in database 18 (primarily, server label record 25) to that of the new phone (adding new phone to controlled set). [0059] According to a further embodiment, CTI server 10 stores, in history record 30 of database 18, details of phones previously registered with it for computer-telephony control by the user and displays the history to the user on request. Preferably history record 30 stores in database 18 a history, typically indexed by CLI, of phones previously associated, by means of server label record 25, with the user. History record 30 comprises a list of CLIs of previously registered phones and a user identity field. The user is then able to select from the CLI list in the history record 30, a phone whose CLI is recorded against the user's identity that the user wishes to re-take control of. The selected CLI is then included in the server label record 25, replacing the CLI of the currently registered phone (removing a phone from controlled set). The client label held on user's computer terminal 2 and the value field (Value) of server label record 25 do not change).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438